Per Curiam.

The proof was admissible. A warranty •does not extend to things which, from the senses, may ba discerned tobe otherwise. Finch's Law, 189 ; 1 Salk. 211. ’Here the defect was not only visible, but the plaintiff told the defendant of it truly and explicitly, nay, even directed his attention particularly to it. The defect in question was not, therefore, within the purview of the contract, and the parol proof being admitted,(a) the verdict was agreeble to-the weight of evidence and the justice of the case.

 See Jackson v. Putnam, 1 Caines’ Rep. 358, and note here.